Skadden, Arps, Slate, Meagher & Flom llp DIRECT DIAL 617-573-4836 DIRECT FAX 617-305-4836 EMAIL ADDRESS KENNETH.BURDON@SKADDEN.COM BOSTON, MASSACHUSETTS02116 TEL: (617) 573-4800 FAX: (617) 573-4822 www.skadden.com June 5, 2015 FIRM/AFFILIATE OFFICES CHICAGO HOUSTON LOS ANGELES NEW YORK PALO ALTO WASHINGTON, D.C. WILMINGTON BEIJING BRUSSELS FRANKFURT HONG KONG LONDON MOSCOW MUNICH PARIS SÃO PAULO SEOUL SHANGHAI SINGAPORE SYDNEY TOKYO TORONTO VIA EDGAR Laura E. Hatch Staff Accountant Division of Investment Management U.S. Securities and Exchange Commission treet N.E. Washington, DC 20549 RE: The Gabelli Go Anywhere Trust (File Nos. 333-202459 & 811-23035) Dear Ms. Hatch: Thank you for your oral comments on April 29, 2015 regarding Pre-Effective Amendment No. 1 to the registration statement on Form N-2 (the “Registration Statement”) filed by The Gabelli Go Anywhere Trust (the “Fund”) on April 17, 2015 (the “Amendment”) with the U.S. Securities and Exchange Commission (the “Commission”). We have considered your comments to the Amendment and, on behalf of the Fund, responses to those comments are set forth below. Changes will be reflected in Pre-Effective Amendment No. 3 to the Registration Statement, which the Fund intends to file on or about the date hereof, and will be marked to show all changes made since the filing of the Amendment. Your comments are set forth in bold, followed by the Fund’s responses. Capitalized terms not otherwise defined have the meanings ascribed to them in the Registration Statement. Laura E. Hatch June 5, 2015 Page 2 Comments and Responses 1. Please include an investment restriction in the SAI stating that the Fund will not invest more than 35% of its net assets in privately offered REITs and/or privately offered MLPs. The Fund has made the requested change. The Fund notes that it will not invest in privately offered pooled investment vehicles that are not registered as investment companies under the 1940 Act in reliance on section 3(c)(1) or section 3(c)(7) of the 1940 Act (e.g., “hedge funds” or “private equity funds”). Disclosure to this effect is included in the prospectus. * The Fund anticipates requesting the acceleration of the effectiveness of the Registration Statement so that the Registration Statement may become effective by June 10, 2015. Should you have any additional comments or concerns, please do not hesitate to contact me at (617) 573-4836, Rick Prins at (212) 735-2790 or Tom DeCapo at (617) 573-4814. Best regards, /s/ Kenneth E. Burdon Kenneth E. Burdon
